           Case 7:19-cr-00773-KMK Document 53 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 18cr581
 19cr195
 19cr559
                                                         NOTICE OF TELECONFERENCE
 19cr666
 19cr772                                                       INFORMATION
 19cr773
 19cr785
 20cr35




KENNETH M. KARAS, United States District Judge:

       For the week of June 8, 2020, the Court will hold all criminal proceedings by telephone.

To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:    June 5, 2020
           White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
